Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 1 of 10 Page ID #69



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALTEC INDUSTRIES, INC.,                 )
ALTEC, INC. and J.J. KANE ASSOCIATES, INC.,
                                        )
d/b/a J.J. KANE AUNCTIONEERS,           )
                                        )
                        Plaintiffs,     )
                                        )
v.                                      ) No.: 3:19-cv-01227-NJR-MAB
                                        )
BIG D ELECTRIC, INC., n/k/a K D BREWER  )
ENTERPRISES, INC., BIG D RIGHT OF WAY   )
SERVICES, INC., n/k/a D L BREWER        )
ENTERPRISES, INC., DANIEL BREWER,       )
KENT BREWER, DANA BREWER and VICKI COOK )
                                        )
                        Defendants.     )

                   ANSWER TO FIRST AMENDED COMPLAINT

      NOW COME the Defendants, Big D Electric, Inc., n/k/a K D Brewer Enterprises,

Inc., Big D Right of Way Services, Inc., n/k/a D L Brewer Enterprises, Inc., Daniel

Brewer, Kent Brewer, Dana Brewer and Vicki Cook, by and through their attorney,

Mark S. Johnson of Johnson, Schneider & Ferrell, L.L.C., and for their Answer to First

Amended Complaint filed herein by the Plaintiffs, states as follows:

      1.     Defendants admit the allegations contained in paragraph 1 of Plaintiffs

First Amended Complaint.

      2.     Defendants admit the allegations contained in paragraph 2 of Plaintiffs

First Amended Complaint.

      3.     Defendants admit the allegations contained in paragraph 3 of Plaintiffs

First Amended Complaint.
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 2 of 10 Page ID #70



      4.     Defendants admit that Plaintiffs are bringing this lawsuit alleging fraud

but none of the other remaining allegations contained in paragraph 4 of Plaintiffs First

Amended Complaint.

      5.     Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 5 of Plaintiffs First Amended Complaint.

      6.     Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 6 of Plaintiffs First Amended Complaint.

      7.     Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 7 of Plaintiffs First Amended Complaint.

      8.     Defendants admit the allegations contained in paragraph 8 of Plaintiffs

First Amended Complaint.

      9.     Defendants admit the allegations contained in paragraph 9 of Plaintiffs

First Amended Complaint.

      10.    Defendants admit the allegations contained in paragraph 10 of Plaintiffs

First Amended Complaint.

      11.    Defendants admit the allegations contained in paragraph 11 of Plaintiffs

First Amended Complaint.

      12.    Defendants admit the allegations contained in paragraph 12 of Plaintiffs

First Amended Complaint.

      13.    Defendants deny the allegations contained in paragraph 13 of Plaintiffs

First Amended Complaint.
                                            2
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 3 of 10 Page ID #71



     14.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 14 of Plaintiffs First Amended Complaint.

     15.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 15 of Plaintiffs First Amended Complaint.

     16.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 16 of Plaintiffs First Amended Complaint.

     17.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 17 of Plaintiffs First Amended Complaint.

     18.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 18 of Plaintiffs First Amended Complaint.

     19.    Defendants admit the allegations contained in paragraph 19 of Plaintiffs

First Amended Complaint.

     20.    Defendants admit the allegations contained in paragraph 20 of Plaintiffs

First Amended Complaint.

     21.    Defendants admit the allegations contained in paragraph 21 of Plaintiffs

First Amended Complaint.

     22.    Defendants admit that they entered into an Asset Purchase Agreement as

alleged but has insufficient information to neither admit nor deny the remaining

allegations in paragraph 22 of Plaintiffs First Amended Complaint.

     23.    Defendants admit the allegations contained in paragraph 23 of Plaintiffs

First Amended Complaint.
                                          3
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 4 of 10 Page ID #72



     24.    Defendants admit the allegations contained in paragraph 24 of Plaintiffs

First Amended Complaint.

     25.    Defendants admit that the Buyers paid a sum at closing in excess of

$75,000.00 but deny the remaining allegations contained in paragraph 25 of Plaintiffs

First Amended Complaint.

     26.    Defendants admit the allegations contained in paragraph 26 of Plaintiffs

First Amended Complaint.

     27.    Defendants admit the allegations contained in paragraph 27 of Plaintiffs

First Amended Complaint.

     28.    Defendants admit the allegations contained in paragraph 28 of Plaintiffs

First Amended Complaint.

     29.    Defendants deny the allegations contained in paragraph 29 of Plaintiffs

First Amended Complaint.

     30.    Defendants deny the allegations contained in paragraph 30 of Plaintiffs

First Amended Complaint.

     31.    Defendants deny the allegations contained in paragraph 31 of Plaintiffs

First Amended Complaint.

     32.    Defendants deny the allegations contained in paragraph 32 of Plaintiffs

First Amended Complaint.

     33.    Defendants deny the allegations contained in paragraph 33 of Plaintiffs

First Amended Complaint.
                                          4
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 5 of 10 Page ID #73



     34.    Defendants deny the allegations contained in paragraph 34 of Plaintiffs

First Amended Complaint.

     35.    Defendants admit the allegations contained in paragraph 35 of Plaintiffs

First Amended Complaint.

     36.    Defendants admit the allegations contained in paragraph 36 of Plaintiffs

First Amended Complaint.

     37.    Defendants admit the allegations contained in paragraph 37 of Plaintiffs

First Amended Complaint.

     38.    Defendants admit the allegations contained in paragraph 38 of Plaintiffs

First Amended Complaint.

     39.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 39 of Plaintiffs First Amended Complaint.

     40.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 40 of Plaintiffs First Amended Complaint.

     41.    Defendants deny the allegations contained in paragraph 41 of Plaintiffs

First Amended Complaint.

     42.    Defendants have insufficient knowledge to neither admit nor deny the

allegations contained in paragraph 42 of Plaintiffs First Amended Complaint.

     43.    Defendants deny the allegations contained in paragraph 43 of Plaintiffs

First Amended Complaint.



                                          5
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 6 of 10 Page ID #74



     44.    Defendants repeat and reallege herein their answers to paragraphs 1-43 of

Plaintiffs First Amended Complaint as more fully set forth herein.

     45.    Defendants admit the allegations contained in paragraph 45 of Plaintiffs

First Amended Complaint.

     46.    Defendants deny the allegations contained in paragraph 46 of Plaintiffs

First Amended Complaint.

     47.    Defendants admit the allegations contained in paragraph 47 of Plaintiffs

First Amended Complaint.

     48.    Defendants admit the allegations contained in paragraph 48 of Plaintiffs

First Amended Complaint.

     49.    Defendants deny the allegations contained in paragraph 49 of Plaintiffs

First Amended Complaint.

     50.    Defendants deny the allegations contained in paragraph 50 of Plaintiffs

First Amended Complaint.

     51.    Defendants deny the allegations contained in paragraph 51 of Plaintiffs

First Amended Complaint.

     52.    Defendants deny the allegations contained in paragraph 52 of Plaintiffs

First Amended Complaint.

     53.    Defendants deny the allegations contained in paragraph 53 of Plaintiffs

First Amended Complaint.



                                          6
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 7 of 10 Page ID #75



      54.    Defendants admit the allegations contained in paragraph 54 of Plaintiffs

First Amended Complaint.

      55.    Defendants deny the allegations contained in paragraph 55 of Plaintiffs

First Amended Complaint.

      56.    Defendants deny the allegations contained in paragraph 56 of Plaintiffs

First Amended Complaint.

      57.    Defendants deny the allegations contained in paragraph 57 of Plaintiffs

First Amended Complaint.

      58.    Defendants deny the allegations contained in paragraph 58 of Plaintiffs

First Amended Complaint.

      59.    Defendants deny the allegations contained in paragraph 59 of Plaintiffs

First Amended Complaint.

      60.    Defendants deny the allegations contained in paragraph 60 of Plaintiffs

First Amended Complaint.

      61.    Defendants deny the allegations contained in paragraph 61 of Plaintiffs

First Amended Complaint.

      WHEREFORE, the Defendants, Big D Electric, Inc., n/k/a K D Brewer

Enterprises, Inc., Big D Right of Way Services, Inc., n/k/a D L Brewer Enterprises, Inc.,

Daniel Brewer, Kent Brewer, Dana Brewer and Vicki Cook, pray that judgment be

entered in their favor and against the Plaintiffs for the Defendants cost of suit.



                                             7
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 8 of 10 Page ID #76



     62.    Defendants repeat and reallege herein their answers to paragraphs 1-61 of

Plaintiffs First Amended Complaint as more fully set forth herein.


     63.    Defendants admit the allegations contained in paragraph 63 of Plaintiffs

First Amended Complaint.


     64.    Defendants deny the allegations contained in paragraph 64 of Plaintiffs

First Amended Complaint.


     65.    Defendants deny the allegations contained in paragraph 65 of Plaintiffs

First Amended Complaint.


     66.    Defendants deny the allegations contained in paragraph 66 of Plaintiffs

First Amended Complaint.


     67.    Defendants deny the allegations contained in paragraph 67 of Plaintiffs

First Amended Complaint.


     68.    Defendants deny the allegations contained in paragraph 68 of Plaintiffs

First Amended Complaint.


     69.    Defendants deny the allegations contained in paragraph 69 of Plaintiffs

First Amended Complaint.


     70.    Defendants deny the allegations contained in paragraph 70 of Plaintiffs

First Amended Complaint.
                                          8
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 9 of 10 Page ID #77



      71.    Defendants deny the allegations contained in paragraph 71 of Plaintiffs

First Amended Complaint.


      WHEREFORE, the Defendants, Big D Electric, Inc., n/k/a K D Brewer

Enterprises, Inc., Big D Right of Way Services, Inc., n/k/a D L Brewer Enterprises, Inc.,

Daniel Brewer, Kent Brewer, Dana Brewer and Vicki Cook, pray that judgment be

entered in their favor and against the Plaintiffs for the Defendants cost of suit.




                                  JOHNSON, SCHNEIDER & FERRELL, L.L.C.



                                  _/s/Mark S. Johnson_________________
                                  MARK S. JOHNSON

MARK S. JOHNSON
JOHNSON, SCHNEIDER & FERRELL, L.L.C.
212 North Main Street
Cape Girardeau, MO 63701
Telephone: 573-335-3300
Facsimile: 573-335-1978
mark@johnsonschneider.com




                                             9
Case 3:19-cv-01227-MAB Document 28 Filed 12/11/19 Page 10 of 10 Page ID #78



                               CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing pleading was filed
electronically on the 11th day of December, 2019 with the Clerk of the Court. Notice of
this filing will be sent by e-mail to the below attorneys of record by operation of the
court’s electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the court’s CM/ECF system.

       Mary Anne Mellow
       Timothy C. Sansone
       Zachary S. Merkle
       Sandberg, Phoenix & Von Gontard, P.C.
       600 Washington Avenue – 15th Floor
       St. Louis, MO 63101-1313
       mmellow@sandbergphoenix.com
       tsansone@sandbergphoenix.com
       zmerkle@sandbergphoenix.com

       Robert H. Hood
       Robert H. Hood, Jr.
       James Hood
       Hood Law Firm, LLC
       172 Meeting Street
       Charleston, SC 29401
       bobby.hood@hoodlaw.com
       bobbyjr.hood@hoodlaw.com
       james.hood@hoodlaw.com



                                          /s/ Mark S. Johnson___________________
                                          MARK S. JOHNSON




                                            10
